DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-6, 8 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-9, 11-12 and 17-21 of U.S. Patent No. 11,026,258. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8 and 10-24 of the instant application are broader in scope and thus encompass conflicting claims 1, 3-4, 7-9, 11-12 and 17-21 of U.S. Patent No. 11,026,258.
As to claims 1, 3, 6-7, 9, 13 conflicting claim 1 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 4, conflicting claim 3 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 5, conflicting claim 4 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 8, conflicting claim 6 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 10, conflicting claim 7 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 11, conflicting claim 8 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 12, conflicting claim 9 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 14, conflicting claim 12 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 15, conflicting claim 11 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 16, conflicting claim 17 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 19, conflicting claim 7 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 20, conflicting claim 17 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 21, conflicting claim 18 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 22, conflicting claim 19 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 23, conflicting claim 20 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.
As to claim 24, conflicting claim 21 of the U.S. Patent No. 11,026,258 includes all the claimed limitations.

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-13, 15-17 and 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon (US Pub. 2018/0324853).
Regarding claim 1, Jeon discloses a method implemented at a terminal device, the method comprising: 
obtaining at least one power control parameter to be used for a request message for a random access (par.180 “determine random access preamble transmission power base on CSI-RS or SS blocks….comprising a power offset value for random access power determination in a wireless device when “CSI-RS is configured”); and 
transmitting, to a base station, the request message for the random access (fig.34 “Preamble transmission”, par.0180 “determine random access preamble transmission power base on CSI-RS”); 
wherein a power of the request message for the random access is controlled based on the at least one power control parameter (par.0180 “a power offset value for random access power determination in a wireless device when “CSI-RS is configured”, par.202, 206); and 
wherein the request message comprises a random access channel (RACH) preamble (par.180 “determine random access preamble transmission power base on CSI-RS”) and a physical uplink shared channel (PUSCH) (par.0120 “A UE in RRC-connected mode, may be configured with CSI-RS signals may be measure pathloss based on CSI-RS signals”, par.0258).  
Regarding claim 2, Jeon discloses the at least one power control parameter is used for calculating a power of a PUSCH of the request message (par.0259). 
Regarding claim 10, Jeon discloses the at least one power control parameter comprises a transmit power control (TPC) command indicating a dynamic power adjustment for the PUSCH of the request message (par.0260).  
Regarding claim 11, Jeon discloses the at least one power control parameter comprises a scaling factor of a downlink pathloss estimate (par.0150).  
Regarding claim 12, Jeon discloses the at least one power control parameter comprises a reference signal resource index for calculating a downlink pathloss estimate (par. 0126 “SS-block index”, par. 0152 “pathloss for the s-th SS block on the serving cell”).  
Regarding claim 13, Jeon discloses the reference signal resource index is the same with that for a preamble in the request message (par.0126 “PRACH preamble resources of single PRACH occasion may correspond to specific SS-block and mapping may be done base on the SS-block index”), or for a physical random access channel (PRACH) of a message 1 (msg1) in four-step random access, or both for the preamble in the request message and for the PRACH of the msg1 in the four-step random access (par.017).  
Regarding claim 15, Jeon discloses the reference signal resource index is obtained through a signalling message from the base station (par.0126), or is predetermined (consideration is optional).  
Regarding claim 16, Jeon discloses obtaining the at least one power control parameter comprises: receiving, from the base station, a signalling message comprising the at least one power control parameter par.180 “determine random access preamble transmission power base on CSI-RS or SS blocks….comprising a power offset value for random access power determination in a wireless device when “CSI-RS is configured”).  
Regarding claim 17, Jeon discloses the signaling message comprises a field to indicate the at least one power control parameter (par.0186 “6 bits indicating a first reference signal power value associated with at least one SS block”, par.0411).  
Regarding claim 19, Jeon discloses the signaling message is a radio resource control (RRC) signaling message (par.0180 “a base station may transmit one or more messages (e.g. RRC messages) comprising a power offset value for random access power determination in a wireless device when CSI-RS is configured”).  
Regarding claim 20, Jeon discloses obtaining the at least one power control parameter comprises obtaining a predetermined value of the at least one power control parameter (par.0180 “a power offset value”).  
Regarding claim 21, Jeon discloses the random access is a two-step random access comprising: transmitting, to the base station, the request message for the random access; and receiving, from the base station, a response indicating whether the random access is successful (par.0104 “For contention-free RA, the first two steps, RAP and RAR transmission……in FIG. 15B”).  
Regarding claim 22, Jeon discloses everything as claim 1 above.  More specifically, Jeon discloses a base station (fig.15A, 15B “Base station”).
Regarding claim 23, Jeon discloses everything as claim 1 above.  More specifically, Jeon discloses a terminal device (fig.15A, 15B “UE ”) comprising a processor and a memory (par.054).
Regarding claim 24, Jeon discloses everything as claim 1 above.  More specifically, Jeon discloses a base station (fig.15A, 15B “Base station”) comprising a processor and a memory (par.054).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub. 2018/0324853) in view of Damnjanovic (US Pub. 2010/0309877, IDS dated 5/28/21).
 Regarding claim 3, Jeon fails to teach the at least one power control parameter comprises a first power offset between the PUSCH of the request message and a preamble transmission. 
Damnjanovic discloses the at least one power control parameter comprises a first power offset between the PUSCH of the request message and a preamble transmission (par.075-078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jeon with the above teaching of Damnjanovic in order to avoid interference as suggested by Damnjanovic (par.007 “the random access preamble and other signaling sent for system access may cause interference uplink”).
Regarding claim 4, the modified Jeon discloses the preamble transmission comprises a preamble in the request message (Jeon, par.180 “random access preamble transmission”, Damnjanovic par.007 “a random access preamble or an access probe”).  
Regarding claim 5, the modified Jeon discloses the preamble transmission comprises a RACH preamble transmission (Jeon, par.180 “random access preamble transmission”).  
Regarding claim 8, the modified Jeon discloses the first power offset between the PUSCH of the request message and the preamble transmission is obtained through a signaling message from the base station (Jeon, par.0180 “a power offset value for random access power determination in a wireless device when CSI-RS is configured”), or is predetermined (consideration is optional).  

Claims 6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub. 2018/0324853) in view of Lu (US Pub. 2021/0392531).
Regarding claim 6, the modified Jeon discloses the first power offset is calculated by adding: a second power offset between a PUSCH and RACH preamble transmission in a four-step random access, and an additional third power offset (Damnjanovic, par.074).  However, the modified Jeon fails to teach a message 3 (msg3) PUSCH.
Lu discloses a message 3 (msg3) PUSCH (par.042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jeon with the above teaching of Lu in order to provide 3GPP standard Subclause 8.3.
Regarding claim 14, Jeon fails to disclose the at least one power control parameter comprises a deltaMCS of message 3 (msg3).  
Lu discloses the at least one power control parameter comprises a deltaMCS of message 3 (msg3) (page 12 “PUSCH-powerControl field Descriptions”, “deltaMCS”, “Dedicated alpha value for msg3 PUSCH. Corresponds to L1 parameter ‘alpha-ue-pusch-msg3’ (see 38.213, section 7.1)”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jeon with the above teaching of Lu in order to provide 3GPP standard 38.213, section 7.1.
Regarding claim 18, Jeon fails to disclose the field is optional, and wherein obtaining the at least one power control parameter comprises obtaining a default value of the at least one power control parameter when the field is absent.  
Lu discloses the field is optional, and wherein obtaining the at least one power control parameter comprises obtaining a default value of the at least one power control parameter when the field is absent (page 12 “PUSCH-powerControl field Descriptions”, “When the field is absent the UE applies the value 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jeon with the above teaching of Lu in order to provide 3GPP standard 38.213, section 7.1.

Allowable Subject Matter
Claims 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642